Citation Nr: 1635797	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a postoperative right ankle disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1991 to April 2001 and from April 2003 to February 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for status postoperative removal of loose bodies superimposed on osteochondral fracture dome of the right talus with advanced rheumatoid arthritis (a postoperative right ankle disability), rated 20 percent, effective in August 2007.  The Veteran appealed for a higher rating.  

In July 2011, a hearing was held before a Veterans Law Judge (VLJ) other than the undersigned in Washington, D.C.; a transcript of the hearing is associated with the claims file.  A June 2016 Board letter informed the Veteran that the VLJ who conducted the hearing was unavailable to participate in a decision in his appeal, and that his appeal would be reassigned to another VLJ for a decision.  He was offered an opportunity for another Board hearing before a VLJ who would decide his appeal; in a July 2016 response, he indicated that he did not desire another Board hearing, but desired that this case be considered on the evidence of record (which includes the transcript of the July 2011 hearing).  

A January 2012 Board decision denied the Veteran a rating in excess of 20 percent for a postoperative right ankle disability, and dismissed claims for higher ratings for left ankle and right elbow disabilities.  Subsequently, in relation to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision of January 2012 was identified as having potentially been affected by an invalidated rule regarding the duties of the VLJ who conducted the July 2011 hearing.  To remedy any potential error, the Board sent the Veteran a letter in September 2013, notifying him of an opportunity for a new hearing and/or a new decision by the Board.  The Veteran responded in October 2013, stating his desire to only have the prior decision vacated and a new one issued in its place.  This was accomplished in an April 2004 Board decision that issued an Order to Vacate, and in a June 2014 Board decision that dismissed the claims for higher ratings for left ankle and bilateral elbow disabilities (with the left elbow disability a separately appealed issue not previously decided by the Board).    

In June 2014 and September 2014, the Board remanded the case to the RO for additional development of the right ankle disability claim.  A July 2015 Board decision denied the Veteran's claim for a rating in excess of 20 percent for his postoperative right ankle disability.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court vacated the Board's July 2015 decision and remanded the matter to the Board for compliance with a Joint Motion for Remand by the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel).  

The issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the Veteran's postoperative right ankle disability (currently rated 20 percent) is being  REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The record contains lay and medical evidence showing that the disability picture presented by the Veteran's postoperative right ankle disability is not entirely encompassed by Rating Schedule criteria and causes interference with employment beyond the interference contemplated by the 20 percent rating currently assigned.


CONCLUSION OF LAW

The criteria for referral of the matter of the rating for a postoperative right ankle disability for consideration of an extraschedular are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Regarding the determination as to whether this case warrants referral for consideration of an extraschedular rating for the postoperative right ankle disability, the decision is favorable to the Veteran; therefore, no further action is required to comply with the VCAA.

Merits of the Claim

Governing law provides that ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In July 2015, the Board denied the Veteran's claim for an initial schedular rating in excess of 20 percent for postoperative right ankle disability, and determined that referral of the matter to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 was not warranted.  The Veteran appealed the Board's decision.  
Thereafter, the Veteran and the legal representative of the VA (the Office of the General Counsel) agreed in a May 2016 Joint Motion for Remand, which was granted by the Court in May 2016, that it was appealing that portion of the Board's July 2015 decision to the extent that it declined to refer the Veteran's claim for potential extraschedular rating consideration under 38 C.F.R. § 3.321(b)(1) with respect to the matter of entitlement to a  rating in excess of 20 percent for a postoperative right ankle disability.  They found that the Board did not provide an adequate statement of reasons or bases to support its factual finding that the Veteran was not entitled to referral for an extraschedular rating.  They made it clear that the Veteran was not contesting the Board's decision that he was not entitled to a higher rating on a schedular basis.  

Specifically, the parties to the Joint Motion stated that the Board failed to consider whether the instability of the Veteran's right ankle entitled him to an extraschedular rating.  They cited to lay evidence in the form of January 2009 and June 2010 statements by the Veteran and his testimony in July 2011 to the effect that he experienced "daily instability," used assistive devices, and wore an ankle brace to provide more stability, as well as medical evidence in the form of a VA examination report in April 2010 that indicated ankle limitations on the basis of pain, stiffness, and instability.  They also cited to lay and medical evidence that tended to show that there was marked interference with employment due to the Veteran's severe pain and instability of the right ankle, to include a February 2012 VA examiner's report that the Veteran had difficulty completing his daily work tasks that included lifting, ambulating, and pushing aircraft (the record indicates he was employed as an aircraft mechanic).  

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of such rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In its decision of July 2015, the Board found that the rating criteria reasonably described the level and symptomatology of the Veteran's service-connected right ankle disability, and provided for higher ratings for more severe symptoms related to the disability.  The Board indicated that the Veteran was compensated for marked limitation of motion of the right ankle, and that there were disability ratings in excess of the current 20 percent rating that were assignable for more severe symptoms (i.e., ankylosis).  Indeed, the criterion of limitation of motion is incorporated in the schedular criteria for evaluating ankle disability.  However, it is a valid point, as articulated in the Joint Motion, that the Veteran has experienced additional symptomatology, particularly instability, with regard to his right ankle joint, which is not encompassed in the Rating Schedule.  An April 2010 VA examiner assessed the Veteran's ankle instability as moderate, and although there was no laxity or instability observed on February 2012 and January 2015 VA examinations, he was noted to use assistive devices regularly.  The Board acknowledges that the evaluation criteria for another major joint of the lower extremity, namely, the knee, includes separate diagnostic codes for ankylosis, limitation of motion, and other impairment including instability/subluxation.  That is not the case in relation to the diagnostic codes covering ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  

Further, while the Veteran has undergone ankle surgeries in 2005, 2009, and 2012, he usually has received treatment on an outpatient basis.  It is therefore not shown that his right ankle disability has necessitated frequent periods of hospitalization.  Nevertheless, there does appear to be some evidence that his right ankle disability may cause marked interference with employment beyond that interference already contemplated by the assigned schedular evaluation.  In July 2011 the Veteran testified that he has not missed any days from work on account of his right ankle, yet it appeared that this was owing to his work ethic to keep on the job despite the pain.  Further, in addition to the impact noted by the VA examiner in February 2012, a VA examiner in January 2015 reported that the Veteran's right ankle disability impacted his ability to perform his job in that he was unable to run, jump, stand for prolonged periods of time, or push (with feet on the ground) against resistance.  

In consideration of the foregoing, the Board finds that the disability picture presented by the Veteran's right ankle disability is not entirely encompassed by the Rating Schedule criteria, and an exceptional disability picture is shown by such factors as marked interference with employment beyond the interference contemplated by the currently assigned disability evaluation.  In other words, the Veteran meets the criteria for referral for consideration of an extraschedular rating for his right ankle disability, and his claim is granted to such an extent.  


ORDER

The appeal seeking referral of the matter of entitlement to an increased rating for a postoperative right ankle disability for consideration of an extraschedular rating is granted.


REMAND

In consideration of the decision above, finding that the criteria for referral for consideration of an extraschedular rating for the postoperative right ankle disability are met, the RO should submit the claim to VA's Under Secretary for Benefits or Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should prepare the appropriate summary and refer the claim for a rating in excess of 20 percent for postoperative right ankle disability to VA's Under Secretary for Benefits or the Director of Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1).  

2.  When the development requested above is completed, the AOJ should review the record and adjudicate the claim for a rating in excess of 20 percent for a postoperative right ankle disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


